Summary
  5/24/2016 5:43:19 PM


  Differences exist between documents.

      New Document:                   Old Document:
      13-1339-new                     13-1339(old)
      26 pages (196 KB)               26 pages (189 KB)
      5/24/2016 5:43:12 PM            5/24/2016 5:43:12 PM
      Used to display results.



  Get started: first change is on page 20.

  No pages were deleted




  How to read this report

     Highlight indicates a change.
     Deleted indicates deleted content.

        indicates pages were changed.

        indicates pages were moved.





file://NoURLProvided[5/24/2016 5:43:22 PM]
(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                       SPOKEO, INC. v. ROBINS

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

    No. 13–1339. Argued November 2, 2015—Decided May 16, 2016
The Fair Credit Reporting Act of 1970 (FCRA) requires consumer re-
  porting agencies to “follow reasonable procedures to assure maximum
  possible accuracy of” consumer reports, 15 U.S. C. §1681e(b), and
  imposes liability on “[a]ny person who willfully fails to comply with
  any requirement [of the Act] with respect to any” individual,
  §1681n(a).
    Petitioner Spokeo, Inc., an alleged consumer reporting agency, op-
  erates a “people search engine,” which searches a wide spectrum of
  databases to gather and provide personal information about individ-
  uals to a variety of users, including employers wanting to evaluate
  prospective employees. After respondent Thomas Robins discovered
  that his Spokeo-generated profile contained inaccurate information,
  he filed a federal class-action complaint against Spokeo, alleging that
  the company willfully failed to comply with the FCRA’s require-
  ments.
    The District Court dismissed Robins’ complaint, holding that he
  had not properly pleaded injury in fact as required by Article III. The
  Ninth Circuit reversed. Based on Robins’ allegation that “Spokeo vio-
  lated his statutory rights” and the fact that Robins’ “personal inter-
  ests in the handling of his credit information are individualized,” the
  court held that Robins had adequately alleged an injury in fact.
Held: Because the Ninth Circuit failed to consider both aspects of the
 injury-in-fact requirement, its Article III standing analysis was in-
 complete. Pp. 5–11.
    (a) A plaintiff invoking federal jurisdiction bears the burden of es-
 tablishing the “irreducible constitutional minimum” of standing by
 demonstrating (1) an injury in fact, (2) fairly traceable to the chal-
 lenged conduct of the defendant, and (3) likely to be redressed by a
2                      SPOKEO, INC. v. ROBINS

                                Syllabus

  favorable judicial decision. Lujan v. Defenders of Wildlife, 504 U.S.
555, 560–561. Pp. 5–6.
     (b) As relevant here, the injury-in-fact requirement requires a
  plaintiff to show that he or she suffered “an invasion of a legally pro-
  tected interest” that is “concrete and particularized” and “actual or
  imminent, not conjectural or hypothetical.” Lujan, supra, at 560.
  Pp. 7–11.
       (1) The Ninth Circuit’s injury-in-fact analysis elided the inde-
  pendent “concreteness” requirement. Both observations it made con-
  cerned only “particularization,” i.e., the requirement that an injury
  “affect the plaintiff in a personal and individual way,” Lujan, supra,
  at 560, n. 1, but an injury in fact must be both concrete and particu-
  larized, see, e.g., Susan B. Anthony List v. Driehaus, 573 U. S. ___,
  ___. Concreteness is quite different from particularization and re-
  quires an injury to be “de facto,” that is, to actually exist. Pp. 7–8.
       (2) The Ninth Circuit also failed to address whether the alleged
  procedural violations entail a degree of risk sufficient to meet the
  concreteness requirement. A “concrete” injury need not be a “tangi-
  ble” injury. See, e.g., Pleasant Grove City v. Summum, 555 U.S. 460.
  To determine whether an intangible harm constitutes injury in fact,
  both history and the judgment of Congress are instructive. Congress
  is well positioned to identify intangible harms that meet minimum
  Article III requirements, but a plaintiff does not automatically satisfy
  the injury-in-fact requirement whenever a statute grants a right and
  purports to authorize a suit to vindicate it. Article III standing re-
  quires a concrete injury even in the context of a statutory violation.
  This does not mean, however, that the risk of real harm cannot satis-
  fy that requirement. See, e.g., Clapper v. Amnesty Int’l USA, 568
  U. S. ____. The violation of a procedural right granted by statute can
  be sufficient in some circumstances to constitute injury in fact; in
  such a case, a plaintiff need not allege any additional harm beyond
  the one identified by Congress, see Federal Election Comm’n v. Akins,
  524 U.S. 11, 20–25. This Court takes no position on the correctness
  of the Ninth Circuit’s ultimate conclusion, but these general princi-
  ples demonstrate two things: that Congress plainly sought to curb
  the dissemination of false information by adopting procedures de-
  signed to decrease that risk and that Robins cannot satisfy the de-
  mands of Article III by alleging a bare procedural violation. Pp. 8–
  11.
742 F.3d 409, vacated and remanded.

   ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, THOMAS, BREYER, and KAGAN, JJ., joined. THOMAS, J.,
filed a concurring opinion. GINSBURG, J., filed a dissenting opinion, in
which SOTOMAYOR, J., joined.
                        Cite as: 578 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 13–1339
                                   _________________


  SPOKEO, INC., PETITIONER v. THOMAS ROBINS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT


                                 [May 16, 2016] 


   JUSTICE ALITO delivered the opinion of the Court.
   This case presents the question whether respondent
Robins has standing to maintain an action in federal court
against petitioner Spokeo under the Fair Credit Reporting
Act of 1970 (FCRA or Act), 84 Stat. 1127, as amended, 15
U.S. C. §1681 et seq.
   Spokeo operates a “people search engine.” If an individ-
ual visits Spokeo’s Web site and inputs a person’s name, a
phone number, or an e-mail address, Spokeo conducts a
computerized search in a wide variety of databases and
provides information about the subject of the search.
Spokeo performed such a search for information about
Robins, and some of the information it gathered and then
disseminated was incorrect. When Robins learned of these
inaccuracies, he filed a complaint on his own behalf and on
behalf of a class of similarly situated individuals.
   The District Court dismissed Robins’ complaint for lack
of standing, but a panel of the Ninth Circuit reversed. The
Ninth Circuit noted, first, that Robins had alleged that
“Spokeo violated his statutory rights, not just the statu-
tory rights of other people,” and, second, that “Robins’s
personal interests in the handling of his credit information
2                      SPOKEO, INC. v. ROBINS

                          Opinion of the Court

are individualized rather than collective.” 742 F.3d 409,
413 (2014). Based on these two observations, the Ninth
Circuit held that Robins had adequately alleged injury in
fact, a requirement for standing under Article III of the
Constitution. Id., at 413–414.
  This analysis was incomplete. As we have explained in
our prior opinions, the injury-in-fact requirement requires
a plaintiff to allege an injury that is both “concrete and
particularized.” Friends of the Earth, Inc. v. Laidlaw
Environmental Services (TOC), Inc., 528 U.S. 167, 180–
181 (2000) (emphasis added). The Ninth Circuit’s analysis
focused on the second characteristic (particularity), but it
overlooked the first (concreteness). We therefore vacate
the decision below and remand for the Ninth Circuit to
consider both aspects of the injury-in-fact requirement.
                             I
  The FCRA seeks to ensure “fair and accurate credit
reporting.” §1681(a)(1). To achieve this end, the Act
regulates the creation and the use of “consumer report[s]”1
by “consumer reporting agenc[ies]”2 for certain specified
——————
    1 The
        Act defines the term “consumer report” as:
   “any written, oral, or other communication of any information by a
consumer reporting agency bearing on a consumer’s credit worthiness,
credit standing, credit capacity, character, general reputation, personal
characteristics, or mode of living which is used or expected to be used or
collected in whole or in part for the purpose of serving as a factor in
establishing the consumer’s eligibility for—
  “(A) credit or insurance to be used primarily for personal, family, or
household purposes;
  “(B) employment purposes; or
  “(C) any other purpose authorized under section 1681b of this title.”
15 U.S. C. §1681a(d)(1).
  2 “The term ‘consumer reporting agency’ means any person which, for

monetary fees, dues, or on a cooperative nonprofit basis, regularly
engages in whole or in part in the practice of assembling or evaluating
consumer credit information or other information on consumers for the
purpose of furnishing consumer reports to third parties, and which uses
                    Cite as: 578 U. S. ____ (2016)                   3

                         Opinion of the Court

purposes, including credit transactions, insurance, licens-
ing, consumer-initiated business transactions, and em-
ployment. See §§1681a(d)(1)(A)–(C); §1681b. Enacted
long before the advent of the Internet, the FCRA applies to
companies that regularly disseminate information bearing
on an individual’s “credit worthiness, credit standing,
credit capacity, character, general reputation, personal
characteristics, or mode of living.” §1681a(d)(1).
   The FCRA imposes a host of requirements concerning
the creation and use of consumer reports. As relevant
here, the Act requires consumer reporting agencies to
“follow reasonable procedures to assure maximum possible
accuracy of ” consumer reports, §1681e(b); to notify provid-
ers and users of consumer information of their responsibil-
ities under the Act, §1681e(d); to limit the circumstances
in which such agencies provide consumer reports “for
employment purposes,” §1681b(b)(1); and to post toll-free
numbers for consumers to request reports, §1681j(a).
   The Act also provides that “[a]ny person who willfully
fails to comply with any requirement [of the Act] with
respect to any [individual3] is liable to that [individual]”
for, among other things, either “actual damages” or statu-
tory damages of $100 to $1,000 per violation, costs of the
action and attorney’s fees, and possibly punitive damages.
§1681n(a).
   Spokeo is alleged to qualify as a “consumer reporting
agency” under the FCRA.4 It operates a Web site that
allows users to search for information about other individ-
uals by name, e-mail address, or phone number. In re-
sponse to an inquiry submitted online, Spokeo searches a
——————
any means or facility of interstate commerce for the purpose of prepar-
ing or furnishing consumer reports.” §1681a(f ).
  3 This statutory provision uses the term “consumer,” but that term is

defined to mean “an individual.” §1681a(c).
  4 For purposes of this opinion, we assume that Spokeo is a consumer

reporting agency.
4                  SPOKEO, INC. v. ROBINS

                      Opinion of the Court

wide spectrum of databases and gathers and provides
information such as the individual’s address, phone num-
ber, marital status, approximate age, occupation, hobbies,
finances, shopping habits, and musical preferences. App.
7, 10–11. According to Robins, Spokeo markets its ser-
vices to a variety of users, including not only “employers
who want to evaluate prospective employees,” but also
“those who want to investigate prospective romantic part-
ners or seek other personal information.” Brief for Re-
spondent 7. Persons wishing to perform a Spokeo search
need not disclose their identities, and much information is
available for free.
   At some point in time, someone (Robins’ complaint does
not specify who) made a Spokeo search request for infor-
mation about Robins, and Spokeo trawled its sources and
generated a profile. By some means not detailed in Rob-
ins’ complaint, he became aware of the contents of that
profile and discovered that it contained inaccurate infor-
mation. His profile, he asserts, states that he is married,
has children, is in his 50’s, has a job, is relatively affluent,
and holds a graduate degree. App. 14. According to Rob-
ins’ complaint, all of this information is incorrect.
   Robins filed a class-action complaint in the United
States District Court for the Central District of California,
claiming, among other things, that Spokeo willfully failed
to comply with the FCRA requirements enumerated
above.
   The District Court initially denied Spokeo’s motion to
dismiss the complaint for lack of jurisdiction, but later
reconsidered and dismissed the complaint with prejudice.
App. to Pet. for Cert. 23a. The court found that Robins
had not “properly pled” an injury in fact, as required by
Article III. Ibid.
   The Court of Appeals for the Ninth Circuit reversed.
                    Cite as: 578 U. S. ____ (2016)                   5

                         Opinion of the Court

Relying on Circuit precedent,5 the court began by stating
that “the violation of a statutory right is usually a suffi-
cient injury in fact to confer standing.” 742 F.3d, at 412.
The court recognized that “the Constitution limits the
power of Congress to confer standing.” Id., at 413. But
the court held that those limits were honored in this case
because Robins alleged that “Spokeo violated his statutory
rights, not just the statutory rights of other people,” and
because his “personal interests in the handling of his
credit information are individualized rather than collec-
tive.” Ibid. (emphasis in original). The court thus con-
cluded that Robins’ “alleged violations of [his] statutory
rights [were] sufficient to satisfy the injury-in-fact re-
quirement of Article III.” Id., at 413–414.
   We granted certiorari. 575 U. S. ___ (2015).
                                II


                                A

   The Constitution confers limited authority on each
branch of the Federal Government. It vests Congress with
enumerated “legislative Powers,” Art. I, §1; it confers upon
the President “[t]he executive Power,” Art. II, §1, cl. 1; and
it endows the federal courts with “[t]he judicial Power of
the United States,” Art. III, §1. In order to remain faithful
to this tripartite structure, the power of the Federal Judi-
ciary may not be permitted to intrude upon the powers
given to the other branches. See DaimlerChrysler Corp. v.
Cuno, 547 U.S. 332, 341 (2006); Lujan v. Defenders of
Wildlife, 504 U.S. 555, 559–560 (1992).
   Although the Constitution does not fully explain what is
meant by “[t]he judicial Power of the United States,”
Art. III, § 1, it does specify that this power extends only to
——————
  5 See  Edwards v. First American Corp., 610 F.3d 514 (CA9 2010),
cert. granted sub nom. First American Financial Corp. v. Edwards, 564
U.S. 1018 (2011), cert. dism’d as improvidently granted, 567 U. S. ___
(2012) ( per curiam).
6                         SPOKEO, INC. v. ROBINS

                              Opinion of the Court

“Cases” and “Controversies,” Art. III, §2. And “ ‘[n]o prin-
ciple is more fundamental to the judiciary’s proper role in
our system of government than the constitutional limita-
tion of federal-court jurisdiction to actual cases or contro-
versies.’ ” Raines v. Byrd, 521 U.S. 811, 818 (1997).
   Standing to sue is a doctrine rooted in the traditional
understanding of a case or controversy. The doctrine
developed in our case law to ensure that federal courts do
not exceed their authority as it has been traditionally
understood. See id., at 820. The doctrine limits the cate-
gory of litigants empowered to maintain a lawsuit in
federal court to seek redress for a legal wrong. See Valley
Forge Christian College v. Americans United for Separa-
tion of Church and State, Inc., 454 U.S. 464, 473 (1982);
Warth v. Seldin, 422 U.S. 490, 498–499 (1975). In this
way, “[t]he law of Article III standing . . . serves to prevent
the judicial process from being used to usurp the powers of
the political branches,” Clapper v. Amnesty Int’l USA, 568
U. S. ___, ___ (2013) (slip op., at 9); Lujan, supra, at 576–
577, and confines the federal courts to a properly judicial
role, see Warth, supra, at 498.
   Our cases have established that the “irreducible consti-
tutional minimum” of standing consists of three elements.
Lujan, 504 U.S., at 560. The plaintiff must have (1)
suffered an injury in fact, (2) that is fairly traceable to the
challenged conduct of the defendant, and (3) that is likely
to be redressed by a favorable judicial decision. Id., at
560–561; Friends of the Earth, Inc., 528 U.S., at 180–181.
The plaintiff, as the party invoking federal jurisdiction,
bears the burden of establishing these elements.
FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231 (1990). Where,
as here, a case is at the pleading stage, the plaintiff must
“clearly . . . allege facts demonstrating” each element.
Warth, supra, at 518.6
——————
    6 “That   a suit may be a class action . . . adds nothing to the question
                    Cite as: 578 U. S. ____ (2016)                   7

                         Opinion of the Court

                              B
  This case primarily concerns injury in fact, the “[f ]irst
and foremost” of standing’s three elements. Steel Co. v.
Citizens for Better Environment, 523 U.S. 83, 103 (1998).
Injury in fact is a constitutional requirement, and “[i]t is
settled that Congress cannot erase Article III’s standing
requirements by statutorily granting the right to sue to a
plaintiff who would not otherwise have standing.” Raines,
supra, at 820, n. 3; see Summers v. Earth Island Institute,
555 U.S. 488, 497 (2009); Gladstone, Realtors v. Village of
Bellwood, 441 U.S. 91, 100 (1979) (“In no event . . . may
Congress abrogate the Art. III minima”).
  To establish injury in fact, a plaintiff must show that he
or she suffered “an invasion of a legally protected interest”
that is “concrete and particularized” and “actual or immi-
nent, not conjectural or hypothetical.” Lujan, 504 U.S., at
560 (internal quotation marks omitted). We discuss the
particularization and concreteness requirements below.
                               1
  For an injury to be “particularized,” it “must affect the
plaintiff in a personal and individual way.” Ibid., n. 1; see
also, e.g., Cuno, supra, at 342 (“ ‘plaintiff must allege
personal injury’ ”); Whitmore v. Arkansas, 495 U.S. 149,
155 (1990) (“ ‘distinct’ ”); Allen v. Wright, 468 U.S. 737,
751 (1984) (“personal”); Valley Forge, supra, at 472 (stand-
ing requires that the plaintiff “ ‘personally has suffered
some actual or threatened injury’ ”); United States v.
Richardson, 418 U.S. 166, 177 (1974) (not “undifferenti-
ated”); Public Citizen, Inc. v. National Hwy. Traffic Safety
Admin., 489 F.3d 1279, 1292–1293 (CADC 2007) (collect-
——————
of standing, for even named plaintiffs who represent a class ‘must
allege and show that they personally have been injured, not that injury
has been suffered by other, unidentified members of the class to which
they belong.’ ” Simon v. Eastern Ky. Welfare Rights Organization, 426
U.S. 26, 40, n. 20 (1976) (quoting Warth, 422 U.S., at 502).
8                     SPOKEO, INC. v. ROBINS

                         Opinion of the Court

ing cases).7
   Particularization is necessary to establish injury in fact,
but it is not sufficient. An injury in fact must also be
“concrete.” Under the Ninth Circuit’s analysis, however,
that independent requirement was elided. As previously
noted, the Ninth Circuit concluded that Robins’ complaint
alleges “concrete, de facto” injuries for essentially two
reasons. 742 F.3d, at 413. First, the court noted that
Robins “alleges that Spokeo violated his statutory rights,
not just the statutory rights of other people.” Ibid. Sec-
ond, the court wrote that “Robins’s personal interests in
the handling of his credit information are individualized
rather than collective.” Ibid. (emphasis added). Both of
these observations concern particularization, not con-
creteness. We have made it clear time and time again
that an injury in fact must be both concrete and particu-
larized. See, e.g., Susan B. Anthony List v. Driehaus, 573
U. S. ___, ___ (2014) (slip op., at 8); Summers, supra, at
493; Sprint Communications Co. v. APCC Services, Inc.,
554 U.S. 269, 274 (2008); Massachusetts v. EPA, 549 U.S.
497, 517 (2007).
   A “concrete” injury must be “de facto”; that is, it must
actually exist. See Black’s Law Dictionary 479 (9th ed.
2009). When we have used the adjective “concrete,” we
have meant to convey the usual meaning of the term—
“real,” and not “abstract.” Webster’s Third New Interna-
tional Dictionary 472 (1971); Random House Dictionary of
the English Language 305 (1967). Concreteness, there-
fore, is quite different from particularization.
                               2
    “Concrete” is not, however, necessarily synonymous with
——————
    7 The
        fact that an injury may be suffered by a large number of people
does not of itself make that injury a nonjusticiable generalized griev-
ance. The victims’ injuries from a mass tort, for example, are widely
shared, to be sure, but each individual suffers a particularized harm.
                 Cite as: 578 U. S. ____ (2016)            9

                     Opinion of the Court

“tangible.” Although tangible injuries are perhaps easier
to recognize, we have confirmed in many of our previous
cases that intangible injuries can nevertheless be concrete.
See, e.g., Pleasant Grove City v. Summum, 555 U.S. 460
(2009) (free speech); Church of Lukumi Babalu Aye, Inc. v.
Hialeah, 508 U.S. 520 (1993) (free exercise).
   In determining whether an intangible harm constitutes
injury in fact, both history and the judgment of Congress
play important roles. Because the doctrine of standing
derives from the case-or-controversy requirement, and
because that requirement in turn is grounded in historical
practice, it is instructive to consider whether an alleged
intangible harm has a close relationship to a harm that
has traditionally been regarded as providing a basis for a
lawsuit in English or American courts. See Vermont
Agency of Natural Resources v. United States ex rel. Ste-
vens, 529 U.S. 765, 775–777 (2000). In addition, because
Congress is well positioned to identify intangible harms
that meet minimum Article III requirements, its judgment
is also instructive and important. Thus, we said in Lujan
that Congress may “elevat[e] to the status of legally cog-
nizable injuries concrete, de facto injuries that were previ-
ously inadequate in law.” 504 U.S., at 578. Similarly,
Justice Kennedy’s concurrence in that case explained that
“Congress has the power to define injuries and articulate
chains of causation that will give rise to a case or contro-
versy where none existed before.” Id., at 580 (opinion
concurring in part and concurring in judgment).
   Congress’ role in identifying and elevating intangible
harms does not mean that a plaintiff automatically satis-
fies the injury-in-fact requirement whenever a statute
grants a person a statutory right and purports to author-
ize that person to sue to vindicate that right. Article III
standing requires a concrete injury even in the context of a
statutory violation. For that reason, Robins could not, for
example, allege a bare procedural violation, divorced from
10                 SPOKEO, INC. v. ROBINS

                      Opinion of the Court

any concrete harm, and satisfy the injury-in-fact require-
ment of Article III. See Summers, 555 U.S., at 496
(“[D]eprivation of a procedural right without some con-
crete interest that is affected by the deprivation . . . is
insufficient to create Article III standing”); see also Lujan,
supra, at 572.
   This does not mean, however, that the risk of real harm
cannot satisfy the requirement of concreteness. See, e.g.,
Clapper v. Amnesty Int’l USA, 568 U. S. ____. For exam-
ple, the law has long permitted recovery by certain tort
victims even if their harms may be difficult to prove or
measure. See, e.g., Restatement (First) of Torts §§569
(libel), 570 (slander per se) (1938). Just as the common
law permitted suit in such instances, the violation of a
procedural right granted by statute can be sufficient in
some circumstances to constitute injury in fact. In other
words, a plaintiff in such a case need not allege any addi-
tional harm beyond the one Congress has identified. See
Federal Election Comm’n v. Akins, 524 U.S. 11, 20–25
(1998) (confirming that a group of voters’ “inability to
obtain information” that Congress had decided to make
public is a sufficient injury in fact to satisfy Article III);
Public Citizen v. Department of Justice, 491 U.S. 440, 449
(1989) (holding that two advocacy organizations’ failure to
obtain information subject to disclosure under the Federal
Advisory Committee Act “constitutes a sufficiently distinct
injury to provide standing to sue”).
   In the context of this particular case, these general
principles tell us two things: On the one hand, Congress
plainly sought to curb the dissemination of false infor-
mation by adopting procedures designed to decrease that
risk. On the other hand, Robins cannot satisfy the de-
mands of Article III by alleging a bare procedural viola-
tion. A violation of one of the FCRA’s procedural require-
ments may result in no harm. For example, even if a
consumer reporting agency fails to provide the required
                    Cite as: 578 U. S. ____ (2016)                 11

                        Opinion of the Court

notice to a user of the agency’s consumer information, that
information regardless may be entirely accurate. In addi-
tion, not all inaccuracies cause harm or present any mate-
rial risk of harm. An example that comes readily to mind
is an incorrect zip code. It is difficult to imagine how the
dissemination of an incorrect zip code, without more, could
work any concrete harm.8
   Because the Ninth Circuit failed to fully appreciate the
distinction between concreteness and particularization, its
standing analysis was incomplete. It did not address the
question framed by our discussion, namely, whether the
particular procedural violations alleged in this case entail
a degree of risk sufficient to meet the concreteness re-
quirement. We take no position as to whether the Ninth
Circuit’s ultimate conclusion—that Robins adequately
alleged an injury in fact—was correct.
                      *     *    *
  The judgment of the Court of Appeals is vacated, and
the case is remanded for proceedings consistent with this
opinion.
                                          It is so ordered.




——————
  8 We express no view about any other types of false information that

may merit similar treatment. We leave that issue for the Ninth Circuit
to consider on remand.
                  Cite as: 578 U. S. ____ (2016)            1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 13–1339
                          _________________


   SPOKEO, INC., PETITIONER v. THOMAS ROBINS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT


                         [May 16, 2016] 


  JUSTICE THOMAS, concurring.
  The Court vacates and remands to have the Court of
Appeals determine “whether the particular procedural
violations alleged in this case entail a degree of risk suffi­
cient to meet the concreteness requirement.” Ante, at 11.
In defining what constitutes a concrete injury, the Court
explains that “concrete” means “ ‘real,’ ” and “not ‘ab­
stract,’ ” but is not “necessarily synonymous with ‘tan-
gible.’ ” Ante, at 8–9.
  I join the Court’s opinion. I write separately to explain
how, in my view, the injury-in-fact requirement applies to
different types of rights. The judicial power of common-
law courts was historically limited depending on the na­
ture of the plaintiff ’s suit. Common-law courts more
readily entertained suits from private plaintiffs who al­
leged a violation of their own rights, in contrast to private
plaintiffs who asserted claims vindicating public rights.
Those limitations persist in modern standing doctrine.
                              I

                             A

  Standing doctrine limits the “judicial power” to “ ‘cases
and controversies of the sort traditionally amenable to,
and resolved by, the judicial process.’ ” Vermont Agency of
Natural Resources v. United States ex rel. Stevens, 529
U.S. 765, 774 (2000) (quoting Steel Co. v. Citizens for a
2                  SPOKEO, INC. v. ROBINS

                     THOMAS, J., concurring

Better Environment, 523 U.S. 83, 102 (1998)). To under­
stand the limits that standing imposes on “the judicial
Power,” therefore, we must “refer directly to the traditional,
fundamental limitations upon the powers of common-
law courts.” Honig v. Doe, 484 U.S. 305, 340 (1988) (Scalia,
J., dissenting). These limitations preserve separation
of powers by preventing the judiciary’s entanglement in
disputes that are primarily political in nature. This con­
cern is generally absent when a private plaintiff seeks to
enforce only his personal rights against another private
party.
   Common-law courts imposed different limitations on a
plaintiff ’s right to bring suit depending on the type of
right the plaintiff sought to vindicate.         Historically,
common-law courts possessed broad power to adjudicate suits
involving the alleged violation of private rights, even when
plaintiffs alleged only the violation of those rights and
nothing more. “Private rights” are rights “belonging to
individuals, considered as individuals.” 3 W. Blackstone,
Commentaries *2 (hereinafter Blackstone).            “Private
rights” have traditionally included rights of personal
security (including security of reputation), property rights,
and contract rights. See 1 id., at *130–*139; Woolhander
& Nelson, Does History Defeat Standing Doctrine?, 102
Mich. L. Rev. 689, 693 (2004). In a suit for the violation of
a private right, courts historically presumed that the
plaintiff suffered a de facto injury merely from having his
personal, legal rights invaded. Thus, when one man
placed his foot on another’s property, the property owner
needed to show nothing more to establish a traditional
case or controversy. See Entick v. Carrington, 2 Wils.
K. B. 275, 291, 95 Eng. Rep. 807, 817 (1765). Many tradi­
tional remedies for private-rights causes of action—such
as for trespass, infringement of intellectual property, and
unjust enrichment—are not contingent on a plaintiff ’s
allegation of damages beyond the violation of his private
                     Cite as: 578 U. S. ____ (2016)                   3

                        THOMAS, J., concurring

legal right. See Brief for Restitution and Remedies Schol­
ars as Amici Curiae 6–18; see also Webb v. Portland Mfg.
Co., 29 F. Cas. 506, 508 (No. 17,322) (Me. 1838) (stating
that a legal injury “imports damage in the nature of it”
(internal quotation marks omitted)).
   Common-law courts, however, have required a further
showing of injury for violations of “public rights”—rights
that involve duties owed “to the whole community, consid­
ered as a community, in its social aggregate capacity.” 4
Blackstone *5. Such rights include “free navigation of
waterways, passage on public highways, and general
compliance with regulatory law.” Woolhander & Nelson,
102 Mich. L. Rev., at 693. Generally, only the government
had the authority to vindicate a harm borne by the public
at large, such as the violation of the criminal laws. See
id., at 695–700. Even in limited cases where private
plaintiffs could bring a claim for the violation of public
rights, they had to allege that the violation caused them
“some extraordinary damage, beyond the rest of the [com­
munity].” 3 Blackstone *220 (discussing nuisance); see
also Commonwealth v. Webb, 27 Va. 726, 729 (Gen. Ct.
1828).* An action to redress a public nuisance, for exam­
ple, was historically considered an action to vindicate the
violation of a public right at common law, lest “every
subject in the kingdom” be able to “harass the offender
with separate actions.” 3 Blackstone *219; see also 4 id.,
at *167 (same). But if the plaintiff could allege “special
damage” as the result of a nuisance, the suit could pro­
ceed. The existence of special, individualized damage had
the effect of creating a private action for compensatory
relief to an otherwise public-rights claim. See 3 id., at

——————
  * The well-established exception for qui tam actions allows private
plaintiffs to sue in the government’s name for the violation of a public
right. See Vermont Agency of Natural Resources v. United States ex rel.
Stevens, 529 U.S. 765, 773–774 (2000).
4                  SPOKEO, INC. v. ROBINS

                     THOMAS, J., concurring

*220. Similarly, a plaintiff had to allege individual dam­
age in disputes over the use of public lands. E.g., Robert
Marys’s Case, 9 Co. Rep. 111b, 112b, 77 Eng. Rep. 895,
898–899 (K. B. 1613) (commoner must establish not only
injuria [legal injury] but also damnum [damage] to chal­
lenge another’s overgrazing on the commons).
                               B
   These differences between legal claims brought by pri­
vate plaintiffs for the violation of public and private rights
underlie modern standing doctrine and explain the Court’s
description of the injury-in-fact requirement. “Injury in
fact” is the first of three “irreducible” requirements for
Article III standing. Lujan v. Defenders of Wildlife, 504
U.S. 555, 560 (1992). The injury-in-fact requirement
often stymies a private plaintiff ’s attempt to vindicate the
infringement of public rights. The Court has said time
and again that, when a plaintiff seeks to vindicate a public
right, the plaintiff must allege that he has suffered a
“concrete” injury particular to himself. See Schlesinger v.
Reservists Comm. to Stop the War, 418 U.S. 208, 221–223
(1974) (explaining this where plaintiffs sought to enforce
the Incompatibility Clause, Art. I, §6, cl. 2, against Mem­
bers of Congress holding reserve commissions in the
Armed Forces); see also Lujan, supra, at 572–573 (evaluat­
ing standing where plaintiffs sought to enforce the Endan­
gered Species Act); Friends of the Earth, Inc. v. Laidlaw
Environmental Services (TOC), Inc., 528 U.S. 167, 183–
184 (2000) (Clean Water Act). This requirement applies
with special force when a plaintiff files suit to require an
executive agency to “follow the law”; at that point, the
citizen must prove that he “has sustained or is immediately
in danger of sustaining a direct injury as a result of that
[challenged] action and it is not sufficient that he has
merely a general interest common to all members of the
public.” Ex parte Levitt, 302 U.S. 633, 634 (1937) ( per
                  Cite as: 578 U. S. ____ (2016)            5

                     THOMAS, J., concurring

curiam). Thus, in a case where private plaintiffs sought to
compel the U. S. Forest Service to follow certain proce­
dures when it regulated “small fire-rehabilitation and
timber-salvage projects,” we held that “deprivation of a
procedural right without some concrete interest that is
affected by the deprivation . . . is insufficient to create
Article III standing,” even if “accorded by Congress.”
Summers v. Earth Island Institute, 555 U.S. 488, 490,
496–497 (2009).
   But the concrete-harm requirement does not apply as
rigorously when a private plaintiff seeks to vindicate his
own private rights. Our contemporary decisions have not
required a plaintiff to assert an actual injury beyond the
violation of his personal legal rights to satisfy the “injury­
in-fact” requirement. See, e.g., Carey v. Piphus, 435 U.S.
247, 266 (1978) (holding that nominal damages are appro­
priate when a plaintiff ’s constitutional rights have been
infringed but he cannot show further injury).
   The separation-of-powers concerns underlying our public-
rights decisions are not implicated when private indi-
viduals sue to redress violations of their own private
rights. But, when they are implicated, standing doctrine
keeps courts out of political disputes by denying private
litigants the right to test the abstract legality of govern­
ment action. See Schlesinger, supra, at 222. And by
limiting Congress’ ability to delegate law enforcement
authority to private plaintiffs and the courts, standing
doctrine preserves executive discretion. See Lujan, supra,
at 577 (“ ‘To permit Congress to convert the undifferenti­
ated public interest in executive officers’ compliance with
the law into an ‘individual right’ vindicable in the courts is
to permit Congress to transfer from the President to the
courts the Chief Executive’s most important constitutional
duty, to ‘take Care that the Laws be faithfully executed’ ”).
But where one private party has alleged that another
private party violated his private rights, there is generally
6                  SPOKEO, INC. v. ROBINS

                     THOMAS, J., concurring

no danger that the private party’s suit is an impermissible
attempt to police the activity of the political branches or,
more broadly, that the legislative branch has impermissi­
bly delegated law enforcement authority from the execu­
tive to a private individual. See Hessick, Standing, Injury
in Fact, and Private Rights, 93 Cornell L. Rev. 275, 317–
321 (2008).
                               C
   When Congress creates new private causes of action to
vindicate private or public rights, these Article III princi­
ples circumscribe federal courts’ power to adjudicate a suit
alleging the violation of those new legal rights. Congress
can create new private rights and authorize private plain­
tiffs to sue based simply on the violation of those private
rights. See Warth v. Seldin, 422 U.S. 490, 500 (1975). A
plaintiff seeking to vindicate a statutorily created private
right need not allege actual harm beyond the invasion of
that private right. See Havens Realty Corp. v. Coleman,
455 U.S. 363, 373–374 (1982) (recognizing standing for a
violation of the Fair Housing Act); Tennessee Elec. Power
Co. v. TVA, 306 U.S. 118, 137–138 (1939) (recognizing
that standing can exist where “the right invaded is a legal
right,—one of property, one arising out of contract, one
protected against tortious invasion, or one founded on a
statute which confers a privilege”). A plaintiff seeking to
vindicate a public right embodied in a federal statute,
however, must demonstrate that the violation of that
public right has caused him a concrete, individual harm
distinct from the general population. See Lujan, supra, at
578 (noting that, whatever the scope of Congress’ power to
create new legal rights, “it is clear that in suits against the
Government, at least, the concrete injury requirement
must remain”). Thus, Congress cannot authorize private
plaintiffs to enforce public rights in their own names,
absent some showing that the plaintiff has suffered a
                  Cite as: 578 U. S. ____ (2016)             7

                     THOMAS, J., concurring

concrete harm particular to him.
                               II
  Given these principles, I agree with the Court’s decision
to vacate and remand. The Fair Credit Reporting Act
creates a series of regulatory duties. Robins has no stand­
ing to sue Spokeo, in his own name, for violations of the
duties that Spokeo owes to the public collectively, absent
some showing that he has suffered concrete and particular
harm. See supra, at 4–5. These consumer protection
requirements include, for example, the requirement to
“post a toll-free telephone number on [Spokeo’s] website
through which consumers can request free annual file
disclosures.” App. 23, First Amended Complaint ¶74; see
15 U.S. C. §1681j; 16 CFR §610.3(a)(1) (2010).
  But a remand is required because one claim in Robins’
complaint rests on a statutory provision that could argu-
ably establish a private cause of action to vindicate the
violation of a privately held right. Section 1681e(b) re­
quires Spokeo to “follow reasonable procedures to assure
maximum possible accuracy of the information concerning
the individual about whom the report relates.” §1681e(b)
(emphasis added). If Congress has created a private duty
owed personally to Robins to protect his information, then
the violation of the legal duty suffices for Article III injury
in fact. If that provision, however, vests any and all con­
sumers with the power to police the “reasonable proce­
dures” of Spokeo, without more, then Robins has no stand­
ing to sue for its violation absent an allegation that he has
suffered individualized harm. On remand, the Court of
Appeals can consider the nature of this claim.
                     Cite as: 578 U. S. ____ (2016)                   1

                       GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                             _________________

                             No. 13–1339
                             _________________


   SPOKEO, INC., PETITIONER v. THOMAS ROBINS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT


                            [May 16, 2016] 


   JUSTICE GINSBURG, with whom JUSTICE SOTOMAYOR
joins, dissenting.
   In the Fair Credit Reporting Act of 1970 (FCRA or Act),
15 U.S. C. §1681 et seq., Congress required consumer
reporting agencies, whenever preparing a consumer re-
port, to “follow reasonable procedures to assure maximum
possible accuracy of the information concerning the indi-
vidual about whom the report relates.” §1681e(b). To
promote adherence to the Act’s procedural requirements,
Congress granted adversely affected consumers a right
to sue noncomplying reporting agencies. §1681n (willful
noncompliance); §1681o (negligent noncompliance).1
Thomas Robins instituted suit against Spokeo, Inc., alleg-
ing that Spokeo was a reporting agency governed by the
FCRA, and that Spokeo maintains on its Web site an
inaccurate consumer report about Robins. App. 13.
   In particular, Robins alleged that Spokeo posted “a
picture . . . purport[ing] to be an image of Robins [that]
was not in fact [of him],” and incorrectly reported that
Robins “was in his 50s, . . . married, . . . employed in a
professional or technical field, and . . . has children.” Id.,
at 14. Robins further alleged that Spokeo’s profile of him
continues to misrepresent “that he has a graduate degree,
——————
  1 Congress added the right of action for willful violations in 1996 as

part of the Consumer Credit Reporting Reform Act, 110 Stat. 3009–426.
2                     SPOKEO, INC. v. ROBINS

                       GINSBURG, J., dissenting

that his economic health is ‘Very Strong[,]’ and that his
wealth level [is in] the ‘Top 10%.’ ” Ibid. Spokeo displayed
that erroneous information, Robins asserts, when he was
“out of work” and “actively seeking employment.” Ibid.
Because of the misinformation, Robins stated, he encoun-
tered “[imminent and ongoing] actual harm to [his]
employment prospects.” Ibid.2 As Robins elaborated on
brief, Spokeo’s report made him appear overqualified for
jobs he might have gained, expectant of a higher
salary than employers would be willing to pay, and less
mobile because of family responsibilities. See Brief for
Respondent 44.
   I agree with much of the Court’s opinion. Robins, the
Court holds, meets the particularity requirement for
standing under Article III. See ante, at 8, 11 (remanding
only for concreteness inquiry). The Court acknowledges
that Congress has the authority to confer rights and delin-
eate claims for relief where none existed before. Ante, at
9; see Federal Election Comm’n v. Akins, 524 U.S. 11, 19–
20 (1998) (holding that inability to procure information to
which Congress has created a right in the Federal Election
Campaign Act of 1971 qualifies as concrete injury satisfy-
ing Article III’s standing requirement); Public Citizen v.
Department of Justice, 491 U.S. 440, 449 (1989) (holding
that plaintiff advocacy organizations’ inability to obtain
information that Congress made subject to disclosure
under the Federal Advisory Committee Act “constitutes a
sufficiently distinct injury to provide standing to sue”);
Havens Realty Corp. v. Coleman, 455 U.S. 363, 373 (1982)
——————
   2 Because this case remains at the pleading stage, the court of first

instance must assume the truth of Robins’ factual allegations. In
particular, that court must assume, subject to later proof, that Spokeo
is a consumer reporting agency under 15 U.S. C. §1681a(f ) and that, in
preparing consumer reports, Spokeo does not employ reasonable
procedures to ensure maximum possible accuracy, in violation of the
FCRA.
                     Cite as: 578 U. S. ____ (2016)                   3

                       GINSBURG, J., dissenting

(identifying, as Article III injury, violation of plaintiff ’s
right, secured by the Fair Housing Act, to “truthful infor-
mation concerning the availability of housing”).3 Con-
gress’ connection of procedural requirements to the pre-
vention of a substantive harm, the Court appears to agree,
is “instructive and important.” Ante, at 9; see Lujan v.
Defenders of Wildlife, 504 U.S. 555, 580 (1992) (KENNEDY,
J., concurring in part and concurring in judgment) (“As
Government programs and policies become more complex
and far reaching, we must be sensitive to the articulation
of new rights of action . . . .”); Brief for Restitution and
Remedies Scholars et al. as Amici Curiae 3 (“Congress
cannot authorize individual plaintiffs to enforce general-
ized rights that belong to the whole public. But Congress
can create new individual rights, and it can enact effective
remedies for those rights.”). See generally Sunstein,
Informational Regulation and Informational Standing:
Akins and Beyond, 147 U. Pa. L. Rev. 613 (1999).
   I part ways with the Court, however, on the necessity of
a remand to determine whether Robins’ particularized
injury was “concrete.” See ante, at 11. Judged by what we
have said about “concreteness,” Robins’ allegations carry
him across the threshold. The Court’s opinion observes
that time and again, our decisions have coupled the words
“concrete and particularized.” Ante, at 8 (citing as exam-
ples, Susan B. Anthony List v. Driehaus, 573 U. S. ___, ___
(2014) (slip op., at 8); Summers v. Earth Island Institute,
555 U.S. 488, 493 (2009); Sprint Communications Co. v.
APCC Services, Inc., 554 U.S. 269, 274 (2008); Massachu-
setts v. EPA, 549 U.S. 497, 517 (2007)). True, but true
——————
  3 Just as the right to truthful information at stake in Havens Realty

Corp. v. Coleman, 455 U.S. 363 (1982), was closely tied to the Fair
Housing Act’s goal of eradicating racial discrimination in housing, so
the right here at stake is closely tied to the FCRA’s goal of protecting
consumers against dissemination of inaccurate credit information about
them.
4                  SPOKEO, INC. v. ROBINS

                    GINSBURG, J., dissenting

too, in the four cases cited by the Court, and many others,
opinions do not discuss the separate offices of the terms
“concrete” and “particularized.”
   Inspection of the Court’s decisions suggests that the
particularity requirement bars complaints raising general-
ized grievances, seeking relief that no more benefits the
plaintiff than it does the public at large. See, e.g., Lujan,
504 U.S., at 573–574 (a plaintiff “seeking relief that no
more directly and tangibly benefits him than it does the
public at large does not state an Article III case or contro-
versy” (punctuation omitted)); Perkins v. Lukens Steel Co.,
310 U.S. 113, 125 (1940) (plaintiffs lack standing because
they failed to show injury to “a particular right of their
own, as distinguished from the public’s interest in the
administration of the law”). Robins’ claim does not pre-
sent a question of that character. He seeks redress, not
for harm to the citizenry, but for Spokeo’s spread of misin-
formation specifically about him.
   Concreteness as a discrete requirement for standing, the
Court’s decisions indicate, refers to the reality of an injury,
harm that is real, not abstract, but not necessarily tangi-
ble. See ante, at 8–9; ante, at 1 (THOMAS, J., concurring).
Illustrative opinions include Akins, 524 U.S., at 20
(“[C]ourts will not pass upon abstract, intellectual prob-
lems, but adjudicate concrete, living contests between
adversaries.” (internal quotation marks and alterations
omitted)); Diamond v. Charles, 476 U.S. 54, 67 (1986)
(plaintiff ’s “abstract concern does not substitute for the
concrete injury required by Art[icle] III” (internal quota-
tion marks and ellipsis omitted)); Los Angeles v. Lyons,
461 U.S. 95, 101 (1983) (“Plaintiffs must demonstrate a
personal stake in the outcome . . . . Abstract injury is not
enough.” (internal quotation marks omitted)); Babbitt v.
Farm Workers, 442 U.S. 289, 297–298 (1979) (“The differ-
ence between an abstract question and a ‘case or contro-
versy’ is one of degree, of course, and is not discernable by
                  Cite as: 578 U. S. ____ (2016)              5

                     GINSBURG, J., dissenting

any precise test. The basic inquiry is whether the conflict-
ing contentions of the parties present a real, substantial
controversy between parties having adverse legal inter-
ests, a dispute definite and concrete, not hypothetical or
abstract.” (citation, some internal quotation marks, and
ellipsis omitted)); Simon v. Eastern Ky. Welfare Rights
Organization, 426 U.S. 26, 40 (1976) (“organization’s
abstract concern . . . does not substitute for the concrete
injury required by Art. III”); California Bankers Assn. v.
Shultz, 416 U.S. 21, 69 (1974) (“There must be . . . con-
crete adverseness”; “[a]bstract injury is not enough.” (in-
ternal quotation marks omitted)); Railway Mail Assn. v.
Corsi, 326 U.S. 88, 93 (1945) (controversy must be “defi-
nite and concrete, not hypothetical or abstract”); Coleman
v. Miller, 307 U.S. 433, 460 (1939) (opinion of Frankfur-
ter, J.) (“[I]t [is] not for courts to pass upon . . . abstract,
intellectual problems but only . . . concrete, living con-
test[s] between adversaries call[ing] for the arbitrament of
law.”).
   Robins would not qualify, the Court observes, if he
alleged a “bare” procedural violation, ante, at 10, one that
results in no harm, for example, “an incorrect zip code,”
ante, at 11. Far from an incorrect zip code, Robins com-
plains of misinformation about his education, family situa-
tion, and economic status, inaccurate representations that
could affect his fortune in the job market. See Brief for
Center for Democracy & Technology et al. as Amici Curiae
13 (Spokeo’s inaccuracies bore on Robins’ “ability to find
employment by creating the erroneous impression that he
was overqualified for the work he was seeking, that he
might be unwilling to relocate for a job due to family
commitments, or that his salary demands would exceed
what prospective employers were prepared to offer him.”);
Brief for Restitution and Remedies Scholars et al. as Amici
Curiae 35 (“An applicant can lose [a] job for being over-
qualified; a suitor can lose a woman if she reads that he is
6                SPOKEO, INC. v. ROBINS

                  GINSBURG, J., dissenting

married.”). The FCRA’s procedural requirements aimed to
prevent such harm. See 115 Cong. Rec. 2410–2415 (1969).
I therefore see no utility in returning this case to the
Ninth Circuit to underscore what Robins’ complaint al-
ready conveys concretely: Spokeo’s misinformation
“cause[s] actual harm to [his] employment prospects.”
App. 14.
                      *     *   *
  For the reasons stated, I would affirm the Ninth Cir-
cuit’s judgment.